UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q /A Amendment No. 1 ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF1934 For the Quarterly Period Ended June 30, 201 5 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission file number 001-37536 Conifer Holdings, I nc. (Exact name of registrant as specified in its charter) Michigan 27 - (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
